Citation Nr: 1212946	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse & his daughter

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, with subsequent service in the United States Army Reserve. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran seeks entitlement to service connection for a back disorder, a bilateral knee disorder, and a bilateral ankle disorder.  Specifically, he alleges that he sustained these disorders as a result of approximately 30 airplane jumps as a paratrooper while attached to the 82nd Airborne Division at Fort Bragg, North Carolina.  The Veteran testified that he experienced back, knee, and ankle pain while still on active duty, although he did not receive treatment for or report this pain.  

A review of the Veteran service treatment records shows no complaints of, treatment for, or diagnoses of back, knee, or ankle symptomatology.  The Veteran's May 1969 Report of Medical Examination at separation indicated that his spine and lower extremities were within normal limits.  Further, the Veteran reported that he never had arthritis, recurrent back pain, or foot trouble at the time of his May 1969 Report of Medical Examination at separation.  However, a personnel record dated in July 1968 indicated that the Veteran successfully completed an Airborne Course at Fort Benning, Georgia.  

The Veteran submitted correspondence dated in February 2008 from a fellow Veteran with whom he was stationed at Fort Bragg, North Carolina.  The correspondence indicated that the Veteran participated in several types of intensive training including field maneuvering, combat training, and jumping from helicopters and airplanes.  The correspondence further commented that the airborne jumps often had very rough landings that resulted in bumps, bruises, dislocations, and broken bones, and that the Veteran "may likely have" experienced injuries as a result of his jumps.  

In another piece of correspondence also dated in February 2008, the Veteran's private physician indicated that the Veteran experienced back, knee, and ankle pain, although he was unable to determine whether these resulted from jumps he made as part of the Airborne Division.  

The Veteran was afforded a VA spine and joints examination in September 2009, at which time the diagnoses were lumbar spondylosis, with some clinical evidence of bilateral lumbar radiculopathy; degenerative joint disease and ligamentous laxity of the right knee; and chronic sprain and ligamentous laxity of the left knee.  However, the examiner opined that his back and knee disorders were "less likely than not" related to his military service because the Veteran did not go to sick call for treatment for these disorders while in service; that he performed active physical work following his military service, and there was a gap in medical care following his discharge.  The rationale for this opinion is not adequate as it does not take into consideration the Veteran's statements regarding his symptoms in service and since service discharge.  Moreover, this examination report did not address the nature and/or etiology of the Veteran's claimed bilateral ankle disorder.  

VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  That duty includes obtaining service medical records and personnel records to verify medical treatment during service.  38 C.F.R. § 3.159(c)(2).  The RO obtained service treatment records from the Veteran's period of active military service from September 1967 to September 1969.  With respect to his Army Reserve records, at his January 2012 Board videoconference hearing, the Veteran testified that he was not afforded any physical examinations and that he did not receive any treatment for his back, knees, or ankles while he was in the Reserve; however, included among the service treatment records are Reports of Medical Examination dated in May 1976 and May 1980, conducted during the Veteran's time with the Army Reserve.  As such, the Veteran was mistaken in his testimony that he was not afforded any examinations while in the Reserve.  

All the Veteran Army Reserve treatment records have not been associated with the claims file.  The Veteran testified that he served as a drill sergeant with the Army Reserve from 1978 to 1985.  A review of his personnel records suggests that he was with the Army Reserve from as early as June 1976 to at least November 1982.  Specifically, the Veteran was attached to the 323rd Regimen, 1st Brigade, and was afforded his examinations at the United States Army Reserve Center in Greenville, South Carolina.  The most recent Army Reserve examination report associated with the claims file was conducted in May 1980, at least two years prior to the Veteran's separation from the Reserve.  As such, an attempt to obtain any additional Army Reserve treatment records that have not been associated with the claims file must be made.  

The RO did not contact the U.S. Army Human Resources Command in St. Louis, Missouri; the South Carolina Adjutant General's Office; or the U.S. Army Reserve Center in Greenville, South Carolina, to request treatment records from the Veteran's period of duty in the Army Reserve.  Accordingly, the Board finds that the RO must attempt to obtain any additional Army Reserve treatment records.  

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Specifically, he maintains that he developed PTSD as a result of working inside the mess hall as a cook in Fort Dix, New Jersey, sometime between February 1968 and April 1968, when a grease fire started in the kitchen.  He claims that his field jacket and other clothing were burned in the fire, and that the mess hall was completely destroyed by the fire before the firefighters arrived.   He reported experiencing hypervigilance and reoccurring nightmares as a result of the fire.  Diagnoses of PTSD and generalized anxiety disorder are of record.  A May 2010 private psychiatric note indicated that the Veteran had obsessions including worry related to fire, and that he was hypersensitive to the danger of fire after "seeing the blaze at Fort Dix."  

The Veteran's service personnel records confirm that the Veteran's occupational specialty was a cook and that he was stationed at Fort Dix, New Jersey from 1967 to 1968.  However, in March 2010, the RO issued a memorandum finding that there was insufficient information to forward the Veteran's information to the Joint Services Records Research Center (JSRRC).  The memorandum found there was no evidence of record that could be used to verify that an inservice stressor experience occurred.  The memorandum concluded that there was nothing the Veteran could add to his PTSD questionnaire to make the claimed stressor valid for research.

However, credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the veteran's participation (e.g., to not controvert the veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  See Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  In this case, the evidence of record shows that the Veteran was a cook stationed at Fort Dix, New Jersey, during the period from February 1968 to April 1968.  Furthermore, there is no indication that he was absent or otherwise in a different location on the supposed date of the alleged fire.  Thus, the Board finds that the RO should attempt to verify the Fort Dix mess hall fire with the JSRRC and/or directly with Fort Dix.  Thereafter, if the stressor if verified, the Veteran should be afforded a VA examination to determine the probable nature and etiology of any diagnosed psychiatric disorder.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the U.S. Army Human Resources Command, the South Carolina Adjutant General's Office, and the U.S. Army Reserve Center in Greenville, South Carolina, and request any and all treatment records for the period of the Veteran's Army Reserve duty.  The RO is also asked to verify the Veteran's specific dates of service with the Army Reserve.  When making these requests, the RO must state that if no records can be found, this must be stated in writing.  All attempts to secure the evidence must be documented in the claims folder, and any negative replies must be associated with the claims folder.

2. The RO should forward the Veteran's statements of his alleged PTSD stressor, as well as copies of his service personnel records and any other relevant evidence, to the Joint Services Records Research Center (JSRRC) and Fort Dix, New Jersey, or any other indicated institution, to verify the occurrence of a fire at Fort Dix, New Jersey, sometime between February 1968 and April 1968 that destroyed the mess hall.  JSRRC must also be asked to provide copies of unit histories of the Veteran's unit during the applicable period. 

3.  If, and only if, the Fort Dix fire is confirmed, the Veteran must be afforded a VA examination by a psychiatrist to determine whether any psychiatric disorder or disorders are present and, if so, the correct diagnostic classification for any disorder present.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must be informed that the Veteran's claimed stressor of a fire occurring in the Fort Dix mess hall in which he was working as a cook has been verified, and the examiner must be instructed that only this event may be considered for the purpose of determining whether exposure to a verified in-service stressor resulted in any current psychiatric symptoms.  
 
If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the Veteran's claimed stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.  

If any psychiatric disorder other than PTSD is found, the VA examiner must opine as to whether that psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The Veteran must also be afforded a VA examination to determine the etiology of any back disorder, bilateral knee disorder, and bilateral ankle disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and Virtual VA records must be made available to and reviewed by the examiner in conjunction with the examination.  Following a clinical examination and a review of the evidence of record, to include the service and post-service medical records, and with consideration of the Veteran's statements as to symptoms since military service, the examiner must provide an opinion as to whether any back disorder, bilateral knee disorder, and bilateral ankle disorder found is related to military service, to include jumps from aircraft during training.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

